Citation Nr: 0510356	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-01 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for lumbosacral strain prior to March 11, 2003.

2.  Entitlement to an increased rating in excess of 40 
percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had various periods of active for training as a 
member of the Arkansas Army National Guard from March 1982 to 
November 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Little Rock, Arkansas, Regional Office (RO) that continued a 
rating of 20 percent disabling for chronic lumbar strain.

During the pendancy of this appeal, RO issued a rating 
decision that increased the rating to 40 percent, effective 
March 2003.  This was said to be the earliest date that 
medical examination showed that the higher evaluation was 
appropriate.  In a claim for increased rating, the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Entitlement to rating in excess 
of 20 percent prior to March 2003 accordingly remains open 
for appellate review, as well as overall entitlement to 
rating in excess of 40 percent. 

This appeal was remanded for additional development in 
September 2001.  That development was accomplished, and the 
file has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's low back disorder has been competently 
diagnosed as chronic lumbosacral strain.  There is no 
evidence of history of traumatic fracture to the back.  There 
is no X-ray evidence of current traumatic arthritis or 
osteoarthritis in the lower back.  There is no evidence of 
intervertebral disc syndrome.    

2.  Prior to March 11, 2003, appellant's lumbosacral spine 
disorder was manifested by moderate limitation of motion and 
pain on motion.  The whole spine did not list to the opposite 
side, there was no positive Goldthwaite's sign, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion. 

3.  Subsequent to March 11, 2003, appellant's lumbosacral 
spine disorder has been manifested by forward flexion of the 
spine less than 30 degrees, but not by unfavorable ankylosis 
of the entire columbar spine.


CONCLUSIONS OF LAW

1.  Schedular criteria for evaluation in excess of 20 percent 
prior to March 11, 2003, 2001, were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 
5295 (2002-2004).

2.  Schedular criteria for evaluation in excess of 40 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243, 5292, 5295 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in January 1999.  
The original rating decision of January 1999, the Statement 
of the Case (SOC) in February 1999, and the Supplemental 
Statements of the Case (SSOC) in April 2000 and April 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant a VCAA duty-
to-assist letter in April 2002, after enactment of the VCAA 
and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records, and records from all medical 
providers that appellant identified as possibly having 
relevant evidence.  RO also obtained appellant's Social 
Security Administration claim for disability benefits, 
including the decision document and all supporting medical 
evidence.  Appellant was afforded a VA medical examination to 
determine the current severity of his symptoms.  Finally, the 
Board notes that appellant was scheduled to testify before 
the Travel Board but failed to appear for the hearing.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical and personnel records are on 
file.  Appellant complained of a back strain incurred while 
on active duty for training with the Arkansas National Guard 
in June 1990; according to a line of duty investigation, this 
occurred at Camp Robinson, Arkansas.  He was treated 
conservatively and put on limited-duty profile.  He was 
discharged from the National Guard in November 1990; the 
reason for discharge cited in his NGB Form 22 is "failure to 
obtain required physical examination."

Appellant submitted a claim for service connection for back 
injury in November 1990.  Service connection was granted in a 
rating decision dated August 1991; the initial disability 
rating was 20 percent.  This rating was subsequently 
continued into the current appeal period.

Appellant had VA inpatient hospital treatment for an 
unrelated condition (drug and alcohol detoxification) in July 
through August 1998.  He was given a physical examination as 
part of the admissions process, which noted full range of 
motion and normal configuration of the spine.

A VA clinical note dated September 1998 shows that in the 
course of treatment for an unrelated condition appellant 
reported a history of degenerative joint disease.    

Appellant had a motor vehicle accident in November 1998.  
According to appellant's testimony before a Social Security 
Administration (SSA) Administrative Law Judge (ALJ) in 
February 2003, a driver "ran over" him, causing a back 
injury.  In his testimony, appellant described his current 
symptoms as severe pain that rendered him unable to sit 
correctly and pain and numbness radiating to the right leg.  
Appellant stated that pain medications were only partially 
successful in alleviating the symptoms and that he had pain 
on a daily basis.  Appellant stated that he could not pick up 
any weight heavier than approximately 10 pounds.  (VA did not 
become aware of this accident until it obtained appellant's 
SSA disability file in April 2004.)  

Appellant submitted the instant claim for increased rating in 
January 1999; in support of the claim, he enclosed a record 
of lumbar spine X-ray by Bennett Chiropractic Clinic dated 
December 1998.  The interpreter's impression was as follows.  
(1) Left lateral flexion subluxation of L3 and L4.  (2) Disc 
spaces well maintained.  (3) Decreased mobility of L4 
resulting in altered biomechanics of the lumbar spine.  (4) 
No fractures or osseous pathology present.  (A subsequent 
letter from Bennett Chiropractic Clinic, dated January 1999 
but not obtained by VA until April 2004, states that the 
treatment provided by Bennett Clinic was for injuries 
received in the automobile accident in November 1998.)

RO issued a rating decision in January 1999 continuing the 20 
percent rating, based on a finding that the X-ray report from 
Bennett Chiropractic Clinic did not meet schedular criteria 
for a higher rating.  Appellant submitted a Notice of 
Disagreement (NOD) in January 1999 and a VA Form 9 in 
February 1999.  

Appellant was scheduled to testify at a Travel Board hearing 
in November 2000 but he did not report for the hearing.

A VA clinic note dated January 2001 shows that appellant 
requested prescription pain medication for back pain.  The 
provider's impression was degenerative joint disease of the 
spine; there is no indication for the basis for that 
impression.

A VA clinic note dated October 2001 shows that appellant 
complained of low back pain since 1990, with numbness into 
the right leg for the previous two months.  The provider's 
impression was chronic degenerative joint disease; again, 
there is no indication for the basis for that impression.

Appellant's SSA file shows that he had a SSA medical 
examination for disability benefits in November 2001.  
Appellant reported back pain since 1990.  Lumbar spine X-ray 
was determined to be normal.  Range of motion data for the 
cervical spine was as follows: forward extension 40 degrees 
(normal), flexion 30 degrees (normal), extension 30 degrees 
(normal), and rotation 40 degrees bilaterally (normal).  
Range of motion data for the lumbar spine was as follows: 
flexion-extension to 90 degrees (normal) and lateral flexion 
to 20 degrees bilaterally (normal).  Appellant was 
neurologically intact, with no muscle weakness, muscle 
atrophy, or sensory abnormalities.  Appellant was able to 
walk on heels-toes, and was able to squat and to rise from a 
squatting position.  The examiner's diagnosis was back pain.  

Appellant's SSA file shows that he had a Mental Status and 
Adaptive Functioning Evaluation in November 2001, conducted 
by Dr. N.P., a psychologist.  Appellant reported that he had 
injured his back at Fort Hood, Texas, while preparing to 
deploy to Desert Storm.  Dr. N.P. observed that appellant 
moved slowly and walked stiffly.  Dr. N.P. noted that there 
was some question about whether appellant was open and 
honest; there were no indications of exaggeration or 
malingering with regard to his mental symptoms; if appellant 
was dishonest, it was about not admitting to substance abuse 
problems and possibly about putting too much emphasis on 
claimed physical disabilities.

Appellant had a VA X-ray of the lumbar spine in March 2003.  
The vertebral heights, the disc spaces, the pedicles, and 
visualized sacroiliac joints all appeared unremarkable.  The 
interpreter's impression was no definite radiographic 
abnormalities noted.

Appellant had a VA medical examination (cervical, thoracic, 
and lumbar spine protocol) in March 2003.  The examiner 
reviewed the C-file, including service medical records.  
Appellant was observed to groan while rising for examination, 
but was observed to ambulate normally and to sit comfortably 
when distracted.  When distracted, appellant was able to flex 
forward at the waist and disrobe without obvious pain or 
limitation of motion.  However, during testing he had 
severely limited forward flexion and other motions.  During 
formal testing, his range of motion was measured as follows: 
flexion to 20 degrees, extension to 10 degrees, left and 
right flexion to 40 degrees, and left and right rotation to 
20 degrees (range of motion is labeled "left knee" and 
"right knee" in the report of examination, but handwritten 
marginal notes by the physician in March and April 2004 
clarify that the label in the report was a typographical 
error and measurements should have been labeled "lumbar 
spine" rather than "left knee" and "right knee").  

During testing, there was no evidence of muscle spasm, 
tenderness, or atrophy. Appellant was able to move from 
standing to sitting position, and when distracted he was able 
to perform straight leg raises while sitting apparently 
without pain; the same exam performed with appellant supine 
on the exam table was subjectively positive at 45 degrees.  
Deep tendon reflexes were 2+/4+ and equal bilaterally in both 
extremities.  There was no evidence of muscle atrophy, 
weakness, excessive fatigue, or incoordination in any of the 
tasks tested.  There was no manifestation of pain on range of 
motion.  There were no neurological or pathological findings 
as a result of the examination.  The examiner did not 
articulate a specific diagnosis.

The examiner noted that the objective range of motion, as 
measured, was incongruent with the unmeasured but obviously 
very functional range of motion observed as appellant 
undressed and dressed, rose from his chair, and leaned 
forward at the waist to touch his feet while seated.   

In July 2003, an Administrative Law Judge (ALJ) determined 
that appellant's claimed back disability did not constitute a 
disability for SSA purposes.  In the course of his decision, 
the ALJ found that appellant's allegations of disability were 
inconsistent with the medical evidence of record.  
Specifically, the ALJ found that appellant had exaggerated 
his limitations and symptoms to some extent; although this 
finding was not to impugn appellant's veracity, appellant's 
complaints had far exceeded the objective evidence.

A VA Urgent Care Clinic note of February 2004 shows that 
appellant complained of chronic low back pain that had gotten 
worse over the past month.  Lumbar spine X-ray was normal.  
An MRI in 2001 reportedly showed arthritis, although that MRI 
report is not of record in the C-file.  Appellant reported 
that pain radiated down to both legs and feet; he also 
reported occasional numbness of the legs and feet.  The 
provider noted that range of motion of the lower back was 
restricted due to pain.  Assessment was low back pain with 
radiculopathy.

A VA Psychiatric Clinic note shows that appellant was given a 
clinical physical examination in February 2004, one day after 
the Urgent Care Clinic entry noted above.  During the course 
of that examination, the physician noted that the spine had 
normal configuration and full range of motion. 

A subsequent VA clinical note from February 2004 shows that 
appellant complained of middle back pain (from the waistline 
to the middle of the back) on a daily basis, constant and 
bone deep.  Appellant stated that the pain was currently 
level 6 on a 10-point scale, but could increase to 8 or 9 if 
he tried to work.

In December 2004, appellant's service representative 
submitted an Appellant's Brief in February 2005 asserting 
that the current rating was deficient because the VA medical 
examiner in March 2003 did not articulate a specific 
diagnosis and allegedly did not measure range of motion of 
the lumbar spine.  The Appellant's Brief also asserts that RO 
erred by not rating the disability under the new criteria 
that came into effect on September 23, 2002 (for 
intervertebral disc syndrome, also known as IVDS) or the 
criteria that came into effect on September 26, 2003 (General 
Rating Formula for Diseases and Injuries of the Spine). 


III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  In this case, the rating schedule for diseases and 
injuries of the spine has changed since the original rating 
decision; specifically, diseases and injuries of the spine 
are rated under a General Rating Formula effective September 
26, 2003.  Old criteria may be applied to the entire appeal 
period if more favorable to the claimant, but newer 
regulations may not be applied before their effective dates.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Board notes at this point that that appellant's service 
representative asserts that RO's erred by failing to apply 
the criteria that came into effect on September 26, 2003 
(General Rating Formula for Diseases and Injuries of the 
Spine).  However, the Supplemental Statement of the Case 
(SSOC) of April 2004 clearly rates the disability under both 
the old and new criteria; the Board accordingly finds that RO 
has rated the claim under the appropriate rating criteria, 
and that appellate review can proceed.   Appellant's service 
representative has also argued that RO's ratings failed to 
apply rating criteria that came into effect on September 23, 
2002, but those criteria apply to intervertebral disc 
syndrome (IVDS), and there is no medical evidence that 
appellant has IVDS.  

Rating Criteria Prior to September 26, 2003

Under the old criteria, diseases and injuries of the spine 
were rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5295 (2000).  Appropriate diagnostic codes for rating this 
disability were Diagnostic Code 5295 (lumbosacral strain) or, 
alternatively, Diagnostic Code 5292 (limitation of motion, 
lumbar spine).  There is no X-ray evidence of traumatic 
arthritis or osteoarthritis in the lumbar spine, no evidence 
of IVDS, and no evidence of ankylosis, so rating under those 
codes would not be appropriate.   

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5292 (limitation of motion, lumbar spine) 
were as follows.  For rating of 10 percent: slight limitation 
of motion.  For rating of 20 percent: moderate limitation of 
motion.  For rating of 30 percent: severe limitation of 
motion.  

Prior to September 26, 2003, the schedular criteria for 
Diagnostic Code 5295 (lumbosacral strain) were as follows.  
For a rating of 10 percent: with characteristic pain on 
motion.   For a rating of 20 percent: with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  For a rating of 40 
percent: severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Rating Criteria as of September 26, 2003

On September 26, 2003, a new General Rating Formula for 
Diseases and Injuries of the Spine came into effect.  
Subjective criteria for limitation of motion such as 
"slight" to "moderate" to "severe" were replaced with 
objective criteria based on range of motion measurements.  

The criteria of the General Rating Formula are as follows:

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 30 percent: forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

For a rating of 40 percent: unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

When rating under the General Rating Formula, evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

For VA compensation purposes under the General Rating 
Formula, normal forward flexion of the thoracolumbar spine is 
0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.

"Combined range of motion" under the General Rating Formula 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion noted above are the maximum that 
can be used for calculation of the combined range of motion.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine of a particular individual should be 
considered normal for that individual, even if it does not 
conform to the "normal range of motion" defined above.  
Provided that the examiner supplies and explanation, the 
examiner's assessment that the range of motion is normal for 
the individual will be accepted.

Each range of motion measurement is rounded up to the nearest 
five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
extension or flexion, and the ankylosis results in one or 
more of the following: difficulty walking because of limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure on the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Evaluation of disability prior to March 11, 2003

Appellant's disability is currently rated as 20 percent 
disabling for the period prior to March 11, 2003.  

As objective medical evidence of appellant's condition prior 
to March 11, 2003, the Board looks to the SSA medical 
examination conducted in November 2001.  The examiner on that 
occasion found normal range of motion and normal X-ray of the 
lumbar spine; there was no evidence of neurological 
dysfunction, muscle weakness, muscle atrophy, or sensory 
abnormalities.  Appellant was able to walk on heels-toes, and 
was able to squat and to rise from a squatting position.  The 
examiner's diagnosis was back pain.  

In regard to subjective evidence of appellant's condition, 
the Board finds that the record shows appellant is not a 
credible reporter of his own condition.  The Board notes the 
following instances in the file tending to show that 
appellant is an unreliable witness.  In 1993, appellant 
submitted a claim to VA for service connection for skin 
fungus based on alleged military service in Korea; service 
personnel records show that he never served in Korea.  In 
July 1998, he told VA medical providers that he was still in 
the Reserve Component, although service records show that he 
was discharged in 1990.  In August 1998, he told VA medical 
providers that he was a Persian Gulf War veteran with 
intrusive memories of combat; service records show that he 
was not in service during that war.  In November 1998, he had 
a motor vehicle accident that resulted in a back injury, a 
fact that he failed to disclose when he submitted the instant 
claim in January 1999, and that he failed to disclose during 
subsequent VA medical examination.  In November 2001, 
appellant told Dr. N.P., a psychologist, that he had injured 
his back at Fort Hood, Texas, prior to Operation Desert 
Storm, whereas the record shows that the injury happened at 
Camp Robinson, Arkansas, during routine weekend drill.  Also 
in November 2001, Dr. N.P. opined that appellant was possibly 
overemphasizing his claimed physical disabilities.  In 
February 2003, appellant testified under oath to the SSA that 
he had 17 years of military service; he also testified to 
severe symptoms of back pain that are disproved by medical 
evidence of record.  In March 2003, he underwent a VA medical 
examination in which the examiner clearly believed appellant 
to be exaggerating his symptoms. In July 2003, an ALJ found 
that appellant had exaggerated his symptoms in the course of 
filing a claim for SSA disability benefits.  In November 
2003, appellant told VA medical providers that he believed 
himself to have post-traumatic stress disorder consequent to 
Desert Storm; military records show that he did not 
participate in that operation.  In February 2004, appellant 
told VA medical personnel that he believed himself to be 
suffering from exposure to Agent Orange; service records show 
that appellant had only brief military service, all in the 
United States and none during the Vietnam era.

Applying the rating criteria of Diagnostic Code 5292 
(limitation of motion of the lumbar spine) to appellant's 
condition as demonstrated by objective medical evidence of 
record, the Board finds that measured limitation of motion 
was not more than moderate.  Appellant had no measurable 
impairment of motion, although his professed pain on movement 
arguably entitled him to at least a 10 percent evaluation.  
This degree of impairment is certainly not so severe as to 
warrant the highest level of disability (40 percent) and is 
adequately compensated by the current rating of 20 percent.

Applying the schedular criteria of Diagnostic Code 5295 
(lumbosacral strain) to appellant's condition, as 
demonstrated by the objective medical evidence of record, is 
not beneficial to appellant.  Appellant arguably had 
characteristic pain on motion, which is the criterion for a 
10 percent rating.  The objective evidence does not support 
even the current 20 percent rating under this diagnosis code 
(muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position).  The 
objective evidence does not support the higher 40 percent 
rating under this diagnosis code (listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion).  Additional rating for 
pain is not appropriate since pain is the sole criterion for 
a 10 percent rating, and additional compensation for pain 
would constitute pyramiding.  

Based on the above, the Board finds that an increased rating 
in excess of 20 percent is not warranted prior to March 11, 
2003.  

Evaluation on and after March 11, 2003

Appellant's condition as of March 11, 2003, is established by 
the VA medical examination on that date.  For appellant's 
condition thereafter, the Board looks to the physical 
examination by the VA Psychiatric Clinic in February 2004, 
which showed normal configuration and full range of motion of 
the spine.  As noted above, the Board does not consider 
appellant's subjective reporting of his symptoms to be 
credible evidence of his condition.

As a threshold matter, appellant's service representative has 
argued that the March 2003 examination is not satisfactory 
for rating because the examiner allegedly did not record 
range of motion data.  The Board disagrees, since the range 
of motion data are mislabeled, but clearly refer to the 
lumbar spine; the Board also notes that the entire question 
is irrelevant since the higher (40 percent) evaluation does 
not rely on range-of-motion findings.  Appellant's service 
representative also asserts that the examination is not 
satisfactory for rating because the examiner did not 
articulate a specific diagnosis.  Again, the Board disagrees; 
the examination was conducted in response to the Board's 
remand of September 2001, and the instructions of that remand 
did not include a diagnosis (the remand essentially directed 
the examiner to note range of motion data, which was done).

Applying the findings of the VA medical examination to the 
General Rating Formula, the Board finds that the current 
rating (40 percent) is appropriate because appellant's 
forward flexion was less than 30 degrees.  The next higher 
rating (50 percent) is not appropriate because there is no 
medical evidence of ankylosis of the entire thoracolumbar 
spine.  The highest rating (100 percent) is not appropriate 
because there is no medical evidence of unfavorable ankylosis 
of the entire spine.
 
Rating under the old schedular criteria of Diagnostic Code 
5292 (limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain) would be of no benefit to appellant, 
since the maximum rating possible under either diagnostic 
code is 40 percent, the current rating. 

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2004).  
In this case, the examiner clearly stated that there was no 
visible manifestation of pain or fatigability during the 
examination, and in fact appellant was jovial and congenial 
throughout the examination.  The Board accordingly holds that 
the current rating of 40 percent adequately compensates 
appellant for the DeLuca factors of pain, weakness, and 
fatigability, and that no additional compensation is 
appropriate. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant's low back condition has 
caused him frequent periods of hospitalization.  Appellant's 
SSA records show that the back disability constitutes some 
degree of industrial impairment, but not to a degree beyond 
that envisioned under the rating schedule.  The Board 
accordingly finds that extraschedular rating is not 
appropriate for this disability.

Based on the above, the Board finds that the criteria for an 
increased evaluation in excess of 20 percent prior to March 
11, 2003, and in excess of 40 percent subsequent to March 11, 
2003, are not met.  In reaching this conclusion, the Board 
has given due consideration to 38 C.F.R. § 4.7 (2003) and the 
doctrine of reasonable doubt.  The evidence of record does 
not show that the manifestations of appellant's service-
connected disability more closely approximate those required 
for the higher rating.  For these reasons, the Board has 
determined that the evidence preponderates against the claim 
for entitlement to an increased evaluation for chronic lumbar 
strain, and the benefit-of-the-doubt rule does not apply. 


ORDER

Increased rating in excess of 20 percent for chronic lumbar 
strain prior to March 11, 2003, is denied.  Increased rating 
in excess of 40 percent for chronic lumbar strain is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


